Citation Nr: 0704203	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-05 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational benefits interval pay for the 
period from July 4, 2004 through August 29, 2004.


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from January 1973 to May 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.




FINDING OF FACT

The interval period for which the veteran seeks educational 
benefits (July 4, 2004 through August 29, 2004) exceeds eight 
weeks; it also exceeds the length of the previous summer 
session (June 2, 2004 through July 3, 2004).


CONCLUSION OF LAW

The criteria for payment of educational benefits for the 
interval period of July 4, 2004 through August 29, 2004 have 
not been met.  38 U.S.C.A. § 3680 (West 2002); 38 C.F.R. 
§ 21.4138(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 (VCAA) does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 2518 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  
Also, it does not appear that these changes are applicable to 
claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the court held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., law 
changed by VCAA).  Similarly, the statue at issue in this 
matter is not found in Chapter 51 (rather, in Chapters 30 and 
36).  

The Board must point out that the October 2004 statement of 
the case (SOC) incorrectly cited a provision of the law which 
is no longer in effect.  Specifically, the SOC cited to the 
old provisions of 38 U.S.C.A. § 5107(a), which required that 
a claimant submit a well-grounded claim.  While citing to 
this provision was erroneous, it is clear that the RO 
considered this claim on the merits and that this provision 
of the law was not considered in rendering its decision.  
Therefore, there is no prejudice to the claimant in this 
case.  

The claims file reflects that the veteran apparently 
established eligibility for and was receiving educational 
benefits under Chapter 30 of the United States Code since 
August 2002.  See 38 C.F.R. §§ 21.7042, 21.7044 (2005).   The 
claims file also reflects that for the period from June 2, 
2004, through July 3, 2004 (a period of 32 days), he took 
three credit hours at Texas Tech University.  For the period 
from August 30, 2004, through December 15, 2004 (108 days), 
he took nine credit hours at Texas Tech (he apparently 
received an incomplete for three of the credit hours).  He 
claims that he is entitled to receive his educational 
benefits during the interval period from July 4, 2004 through 
August 29, 2004 (a period of 57 days), when he was not taking 
any courses at Texas Tech.  

The pertinent provisions of 38 C.F.R. § 21.4138 provide that 
in determining whether a veteran will be paid for an interval 
between individual terms, semesters, or quarters, VA will 
first determine whether any of the provisions of paragraph 
(f)(1) of this section apply.  If any do, VA will make no 
payment for the interval.  If none of the provisions of 
paragraph (f)(1) apply, VA will examine the appropriate 
provisions of paragraphs (f)(2) and (3) of this section to 
determine if payments may be made for the interval.  
38 C.F.R. § 21.4138(f).  

The provisions of paragraph 38 C.F.R. § 21.4138(f)(1) do not 
apply to this case.  Thus, the Board must determine if 
payment may be made under the appropriate provisions of 
paragraphs (f)(2) and (f)(3).

The pertinent provisions of paragraph (f)(2) provide that if 
a veteran remains enrolled at the same educational 
institution, VA may make payment for an interval which does 
not exceed eight weeks and which occurs between: (A) 
semesters or quarters as defined in section 21.4200(b); (B) a 
semester or quarter and a term that is at least as long as 
the interval; (C) a semester or quarter and a summer term 
that is at least as long as the interval.  38 C.F.R. 
§ 21.4138(f)(2).  The provisions of 38 C.F.R. § 21.4138(f)(3) 
pertain to veterans enrolled in overlapping enrollment 
periods and is therefore not applicable in this case.

In the case at hand, the interval period exceeds the eight 
week period allowed under the regulation.  The interval 
period also exceeds the length of the previous summer 
session.  The provisions of 38 C.F.R. § 21.4138(f)(2) do not 
provide for interval pay under these circumstances.  
Therefore, the appeal must be denied.  

The Board is sympathetic to the veteran's situation, and the 
financial hardship he states has resulted.  However, 
generally, in VA matters, as with other areas of the law, the 
United States Supreme Court has held that persons dealing 
with the government are charged with knowledge of federal 
statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge of what is in the regulations 
or of the hardship resulting from innocent ignorance. See 
Jaquay v. West, 11 Vet. App. 67, 73-4 (1998).  Federal laws 
authorizing monetary benefits are enacted by Congress, and, 
unless an individual meets all of the requirements of a 
particular law, including time limits, he or she is not 
entitled to the benefit; indeed the benefit cannot be 
awarded, regardless of the circumstances.  For the reasons 
discussed above, the veteran does not meet the legal 
requirements in this case.


ORDER

Educational benefits interval pay for the period from July 4, 
2004 through August 29, 2004 are denied.


____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


